 1   WARREN H. NELSON, JR. #104744
     A PROFESSIONAL CORPORATION
 2   6161 El Cajon Boulevard, # 273
     San Diego, CA 92115
 3   Telephone: (619) 988 8828
     Email: whnapc@gmail.com
 4
     Attorney for Plaintiff
 5   STANDARD INSURANCE COMPANY
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10
     STANDARD INSURANCE                       ) Case No.: 3:18-cv-04929-RS
11                                            )
     COMPANY, an Oregon Corporation,          ) STIPULATION AND ORDER FOR
12                                            ) DEPOSIT OF FUNDS, PAYMENT
                                              ) OF DEPOSITED FUNDS AND
13                Plaintiff,                  ) DISCHARGE OF STANDARD
                                              ) INSURANCE COMPANY AS
14         vs.                                ) MODIFIED BY THE COURT
                                              )
15                                            )
     VICTORIA P. GILLILAND, as Trustee )
16
     of The Gilliland Revocable Trust and as ))
17   an Individual; DAVID GILLILAND; )
     JEFFREY GILLILAND; MATTHEW )
18                                            )
     GILLILAND; and, LISA GILLILAND, )
19                                            )
                                              )
20                Defendants.                 )
                                              )
21                                            )
22         The parties to this action are Interpleader Plaintiff STANDARD
23   INSURANCE COMPANY (“Standard”) and Interpleader Defendants, VICTORIA
24   P. GILLILAND, as an individual and as a Trustee of The Gilliland Revocable
25   Trust, along with four individual Defendants DAVID GILLILAND, JEFFREY
26   GILLILAND, MATTHEW GILLILAND, and LISA GILLILAND (collectively all
27   named Defendants in this action are referred to as the “Interpleader Defendants”).
28




          STIPULATION AND ORDER FOR DEPOSIT OF FUNDS - 3:18-cv-04929-RS - 1
 1         I. STIPULATION
 2          Standard and the Interpleader Defendants (collectively the “Parties”)
 3   STIPULATE as follows.
 4      1. The Court has “Federal Question” jurisdiction of this matter under the
 5   Employee Retirement Income Security Act, 29 USC 1001, et seq, commonly
 6   known as ERISA, especially 29 USC § 1132(a)(3), or, diversity jurisdiction, as this
 7   is an action between Plaintiff, on the one hand, an Oregon Corporation with its
 8   Principal Place of Business in (Portland) Oregon, and Interpleader Defendants, on
 9   the other hand, each of whom is domiciled in California (and none of whom is
10   domiciled in Oregon), and in which “the amount in controversy exceeds the sum or
11   value of $75,000.00, exclusive of interest and costs.” 28 USC § 1332(a). Venue is
12   appropriate in this Court.
13      2. This interpleader action concerns one million dollars ($1,000,000.00) in total
14   employee benefits (the “Benefit”) payable upon the death of James George
15   Gilliland, Jr. (the “Decedent”). The Benefit is comprised of life benefits (five
16   hundred thousand dollars ($500,000.00)) and accidental death and dismemberment
17   benefits (five hundred thousand dollars ($500,000.00)) under Group Policy No.
18   753323-A, to wit, the Group Life Insurance Policy (the “Policy”) Standard issued
19   to Decedent’s employer, Kilpatrick Townsend Stockton LLP, as Policyholder.
20   Standard, as Interpleader Plaintiff, alleged in the Complaint on file in this action
21   entitlement to relief in interpleader and sought an order allowing it to deposit funds
22   for interpleader (eventually to be paid as ordered by the Court), and, following
23   deposit, a discharge from all liability. The Interpleader Defendants contest these
24   allegations.
25      3. Despite their differences, the Parties have now resolved this entire matter
26   pursuant to the “Confidential Mutual Release and Releasors’ Instructions for
27   Payment of Benefit,” (the “Confidential Release”). All parties to the Confidential
28   Release have executed the Confidential Release. This stipulation and proposed



          STIPULATION AND ORDER FOR DEPOSIT OF FUNDS - 3:18-cv-04929-RS - 2
 1   order have been submitted pursuant to the terms of that Confidential Release and
 2   settlement is conditioned on the Court’s approval, execution and entry of the Order
 3   submitted herewith.
 4      4. In connection with the matters alleged in the Complaint, Pacer document 1,
 5   especially the introductory paragraph and ¶¶ 24-26, 35 and 37, two years after the
 6   fact, the investigating authorities have never named nor cleared anyone of
 7   wrongdoing in any connection with the matters alleged in the Complaint.
 8      5. Standard shall, subject to the Court’s execution and entry of the Order that
 9   follows, tender for deposit to the Clerk of the Court the sum of one million fifty
10   thousand dollars ($1,050,000.00), which the Parties agree represents the total due
11   as payment of the Benefit and any and all accruals of interest (or any other kind of
12   accrual) on the Benefit.
13      6. Interpleader Defendants agree that, after Standard’s deposit of one million
14   and fifty thousand dollars ($1,050,000.00), the entirety of that sum, less any
15   administrative expenses of the Court plus any accrued interest, shall be paid by the
16   Clerk of the Court to Victoria P. Gilliland as an individual. Standard does not
17   oppose that result and accordingly stipulates to it.
18      7. Assuming payment to Victoria P. Gilliland is made as provided in the Order
19   that follows, no other sums are due to any of the Interpleader Defendants or to any
20   other person or entity, including but not limited to all those collectively identified
21   as “Releasors” in the Parties’ Confidential Release, either under the Policy or in
22   any other connection of any kind.
23      8. On payment as set forth in ¶ 5 of the Order, below, the Court should
24   discharge and Standard will be discharged from all liability, past, present or future,
25   in any connection with this action, the Policy, payment of the Benefit or handling
26   of claims to or for the Benefit.
27      9. The Parties agree Standard shall forever waive any claims for attorney fees
28   or costs as an Interpleader Plaintiff. The Parties further agree each of them forever



          STIPULATION AND ORDER FOR DEPOSIT OF FUNDS - 3:18-cv-04929-RS - 3
 1   waives any other claims for attorney fees or costs in any connection with this
 2   matter and agrees, upon resolution of this matter as specified in the Order filed
 3   herewith, cooperatively to take all steps necessary and reasonable to effect
 4   dismissal of this action with prejudice and without attorney fees or costs.
 5   SIGNATURE ATTESTATION:
 6         I, Warren H. Nelson, Jr., counsel to Standard Insurance Company, hereby
 7   attest under penalty of perjury that I have in my possession the original signatures
 8   of Andrew R. Verriere, Esq., counsel to Victoria P. Gilliland individually and as
 9   Trustee of The Gilliland Revocable Trust, and Michael C. Cooper, Esq., counsel to
10   David Gilliland, Jeffrey Gilliland, Matthew Gilliland, and Lisa Gilliland,
11   stipulating as noted above and approving as to form as noted below the Order
12   submitted herewith.
13   SO STIPULATED and ATTESTED:
14   Dated: November 21, 2018
                                            /s/ Warren H Nelson Jr.
15                                          WARREN H. NELSON, JR. #104744
                                            A PROFESSIONAL CORPORATION
16                                          6161 El Cajon Boulevard, # 273
                                            San Diego, CA 92115
17                                          Telephone: (619) 988 8828
                                            Email: whnapc@gmail.com
18
                                            Attorney for Plaintiff
19                                          STANDARD INSURANCE COMPANY
20   SO STIPULATED:
21   Dated: November 16, 2018
                                            /s/ Andrew R. Verriere
22                                          MARGARET M. HAND #167510
                                            ANDREW R. VERRIERE #264674
23                                          HARTOG|BAER|HAND
                                            A PROFESSIONAL CORPORATION
24                                          4 Orinda Way, Suite 200-D
                                            Orinda, CA 94563
25                                          Telephone: (925) 253 1717
                                            Email: mmhand@hbhlaw.com
26                                          Email: averriere@hbh.law
27                                          Attorneys for Defendant
                                            VICTORIA P. GILLILAND, as Trustee of
28                                          The Gilliland Revocable Trust and as an
                                            Individual


          STIPULATION AND ORDER FOR DEPOSIT OF FUNDS - 3:18-cv-04929-RS - 4
 1   SO STIPULATED:
 2   Dated: November 20, 2018
                                             /s/ Michael C. Cooper
 3                                           GUY D. CALLADINE #99431
                                             MICHAEL C. COOPER #114729
 4                                           CARLSON, CALLADINE &
                                             PETERSON LLP
 5                                           353 Sacramento St 16FL
                                             San Francisco, CA 94111
 6                                           Telephone: (415) 391-3911
                                             Email: gcalladine@ccplaw.com
 7                                           Email: mcooper@ccplaw.com
 8                                           Attorneys for Defendants
                                             DAVID GILLILAND, JEFFREY
 9                                           GILLILAND, MATTHEW GILLILAND,
                                             AND LISA GILLILAND
10
           II. ORDER
11
           The Court has examined the allegations of Standard’s complaint on file in
12
     this action, especially the introductory paragraph, ¶¶ 24-26, 35, 37, and the Parties’
13
     immediately foregoing Stipulation, especially ¶ 4, above. The Court FINDS, given
14
     the current status of this matter, that Standard can pay the Benefit as hereinafter
15
     provided, and, Standard shall thereafter be DISCHARGED from any liability to
16
     any person or entity upon Standard’s deposit and payment by the Clerk in
17
     accordance with the terms of the Parties’ Stipulation and the following Order. The
18
     Court therefore ORDERS:
19
        1. Standard shall forthwith, and in any event no later than fifteen (15) days
20
     following electronic service via NEF of this Order as executed by the Court and
21
     filed on the Court’s ECF system, deposit the sum of one million fifty thousand
22
     dollars ($1,050,000.00) into the court registry. Standard shall make its check for
23
     the Funds for Deposit payable to “Clerk, U.S. District Court” and, together with
24
     this document, shall present its check to the Clerk of the Court.
25
        2. The Clerk shall accept Standard’s check for the Funds for Deposit, which are
26
     immediately to be deposited into the court registry and handled in accordance with
27
     General Order No. 31.
28




          STIPULATION AND ORDER FOR DEPOSIT OF FUNDS - 3:18-cv-04929-RS - 5
 1      3. Standard shall give prompt notice its check for the Funds for Deposit has on
 2   presentment been paid. Standard shall file this “Notice of Payment of Standard’s
 3   Check for Funds for Deposit” within three business days after Standard has
 4   documentary evidence confirming payment by Standard’s bank of Standard’s
 5   check for the Funds for Deposit. Standard shall, in addition to efiling the Notice of
 6   Payment of Standard’s Check, hand deliver within one business day to the Clerk’s
 7   office a copy of the Notice of Payment of Standard’s Check for Funds for Deposit
 8   (as efiled and as downloaded from the Court’s website following efiling) together
 9   with a copy of this Order.
10      4. Within ten (10) days after Standard has complied with ¶ 3 and without any
11   further ORDER or notice from the Court, the Clerk shall issue its check in the
12   amount of the Funds for Deposit, less any administrative fees and plus any interest
13   then payable, to “Victoria P. Gilliland.”
14      5. As soon as the Clerk’s check to Victoria P. Gilliland has been honored and
15   paid, the Court ORDERS that Standard shall be and is unconditionally and fully
16   DISCHARGED and RELEASED from any liability in any connection with the
17   Benefit, payment of the Benefit, payment of accruals of any kind on the Benefit,
18   handling of the claims to the Benefit or anyone making any further claim of any
19   kind on the Policy. Interpleader Defendants, and anyone claiming by or through
20   them, including their heirs or successors in interest, shall, immediately upon the
21   time the Clerk’s check to Victoria P. Gilliland is paid and honored, be enjoined
22   from making or assisting anyone in making any claim of any kind against Standard
23   in any connection with the Benefit, payment of the Benefit, handling of the claims
24   to the Benefit or making any further claim of any kind on the Policy.
25      6. Victoria P Gilliland shall, within 24 hours of the time the Clerk’s check to
26   her has been honored and paid, via email from her counsel to Standard’s counsel,
27   so advise Standard’s undersigned counsel.
28




          STIPULATION AND ORDER FOR DEPOSIT OF FUNDS - 3:18-cv-04929-RS - 6
 1      7. Standard shall then immediately prepare and the parties shall immediately
 2   and jointly file a dismissal with prejudice of this entire action providing that none
 3   of the Parties shall ever make any claim for attorney fees and costs or any expense
 4   of any kind.
 5      8. The Court notes that each of the Parties’ counsel has approved this ORDER
 6   as to form:
 7   APPROVED AS TO FORM:
 8   Dated: November 21, 2018
                                             /s/ Warren H Nelson Jr.
 9                                           WARREN H. NELSON, JR. #104744
                                             A PROFESSIONAL CORPORATION
10                                           6161 El Cajon Boulevard, # 273
                                             San Diego, CA 92115
11                                           Telephone: (619) 988 8828
                                             Email: whnapc@gmail.com
12
                                             Attorney for Plaintiff
13                                           STANDARD INSURANCE COMPANY
14   APPROVED AS TO FORM:
15   Dated: November 16, 2018
                                             /s/ Andrew R. Verriere
16                                           MARGARET M. HAND #167510
                                             ANDREW R. VERRIERE #264674
17                                           HARTOG|BAER|HAND
                                             A PROFESSIONAL CORPORATION
18                                           4 Orinda Way, Suite 200-D
                                             Orinda, CA 94563
19                                           Telephone: (925) 253 1717
                                             Email: mmhand@hbhlaw.com
20                                           Email: averriere@hbh.law
21                                           Attorneys for Defendant
                                             VICTORIA P. GILLILAND, as Trustee of
22                                           The Gilliland Revocable Trust and as an
                                             Individual
23

24

25

26

27

28




          STIPULATION AND ORDER FOR DEPOSIT OF FUNDS - 3:18-cv-04929-RS - 7
 1   APPROVED AS TO FORM:
 2   Dated: November 20, 2018
                                      /s/ Michael C. Cooper
 3                                    GUY D. CALLADINE #99431
                                      MICHAEL C. COOPER #114729
 4                                    CARLSON, CALLADINE &
                                      PETERSON LLP
 5                                    353 Sacramento St 16FL
                                      San Francisco, CA 94111
 6                                    Telephone: (415) 391-3911
                                      Email: gcalladine@ccplaw.com
 7                                    Email: mcooper@ccplaw.com
 8                                    Attorneys for Defendants
                                      DAVID GILLILAND, JEFFREY
 9                                    GILLILAND, MATTHEW GILLILAND,
                                      AND LISA GILLILAND
10

11
     IT IS SO ORDERED.

12   Dated: November 26, 2018
13
     ________________________________________
14   Richard Seeborg
     United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28




         STIPULATION AND ORDER FOR DEPOSIT OF FUNDS - 3:18-cv-04929-RS - 8
